Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office claims is in response to correspondence filed 01/24/22 regarding application 16/777,426, in which claims 3-4, 7-8, 11, 14, and 17-18 were amended, and claims 1-2, 9, and 15-16 were cancelled. Claims 3-8, 10-14, and 17-20 are pending and have been considered.


Response to Arguments
Claim 15 was cancelled, so the objection to it is moot.
Amended independent claims 4, 8, and 18 overcome the 35 U.S.C. 102(a)(1) and 103 rejections of claims 3, 7, 8, 10, 14, and 17 based on Tang and Pfeifer, and so the rejections are withdrawn. 

Allowable Subject Matter
Claims 3-8, 10-14, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 4, 8, and 18 is Tang et al. (“Recognizing and Encoding Disorder Concepts in Clinical Text using Machine Learning and Vector Space Model”. CLEF, September 2013, 8 pages). Tang discloses a computer-implemented method comprising: receiving text data including at least named entities (Raw clinical notes, Fig 1, page 3, Section 2.1 Dataset, 298 notes containing disorder entities); identifying from the named entities, continuous entities (“consecutive 

A combination or modification of Tang and the other prior art of record would not have resulted in the limitations of claims 3, 8, and 18, and therefore claims 4, 8, and 18 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 3, 5-7, 10-14, 17, 19, and 20 are allowable because they further limit allowable parent claims 4, 8, and 18. 

Claims 17-20, which are directed to a “computer program product comprising a computer readable storage medium”, are allowable under 35 U.S.C. 101 because they are interpreted as encompassing only non-transitory media types, since paragraph [0076] on pages 21-22 explicitly states that the term “computer readable storage media” is not to be construed as being transitory signals per se.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                         02/01/22